Citation Nr: 1427623	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  12-06 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include major depressive disorder and an anxiety disorder.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to July 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in relevant part, denied entitlement to service connection for a mental condition and for a low back disability.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


REMAND

With respect to the Veteran's claimed psychiatric disorder, the record reflects ongoing diagnoses consisting of primarily a major depressive disorder and an anxiety disorder, and that she has received fairly consistent mental health treatment since approximately 1996.  The Veteran testified during her February 2013 Board hearing that she began experiencing depression during her active service.  To date, however, the Veteran has not been afforded a VA examination to determine that nature and etiology of her claimed psychiatric disorder.  Remand is required in order to afford her such examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c) (2013).

With respect to her back disability claim, the Veteran was afforded a VA examination in April 2011.  The examiner gave the opinion that her current back disability was less likely as not related to service, and as a rationale for the opinion, simply concluded that the back disability was more likely than not related to normal age progression.  The examiner did not appear to fully consider the evidence of record with respect to the Veteran's in-service treatment for back spasms.  Moreover, the examiner did not clearly delineate why the Veteran's current lumbosacral strain was not related to her in-service low back spasms.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Remand is required in order to afford the Veteran a new VA orthopedic examination.  

The Veteran's August 1989 report of medical history, in association with her separation examination, noted an in-service hospital admission at Navy Branch Hospital in Adak, Alaska, for treatment for muscle spasms.  Records pertaining to this in-service treatment, however, have not been associated with the claims file.  38 C.F.R. § 3.159(c).  

Finally, while the Veteran has indicated that she received post-service mental health treatment beginning in 1994 or 1995, treatment records dated earlier than December 1999 have not been associated with the claims file.  While records were requested dating back to 1996, it is unclear why record dated before 1999 have not been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request records pertaining to the Veteran's in-service treatment for back spasms at the Navy Branch Hospital in Adak, Alaska.  These efforts should include a direct request from the appropriate custodian facility of records, if other efforts fail.

Efforts to obtain the records must continue until they are obtained or it is reasonably certain they do not exist or further efforts would be futile.

2.  After obtaining authorization from the Veteran, request records of treatment rendered at Creative Solutions Counseling Services prior to December 1999, and records from any other identified private healthcare provider that has treated her claimed psychiatric disorder or low back disability, for which records have not already been obtained.  

3.  If requested records cannot be obtained, the Veteran must be notified of the attempts made and what further actions will be taken.  She must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to her claim.

4.  Thereafter, schedule the Veteran for a VA mental health examination.  The examiner should indicate that the claims file, including this remand, was reviewed.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder identified since 2009, to include a major depressive disorder and an anxiety disorder, had its onset during the Veteran's active service or is related to an in-service disease, event, or injury.  The examiner should specifically address the Veteran's testimony that she began to experience depression during her active service.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

4.  Schedule the Veteran for a VA examination of her low back.  The examiner should indicate that the claims file, including this remand, was reviewed.

The examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any low back disability identified since 2009, to include a chronic lumbosacral strain, had its clinical onset during the Veteran's active service or is related to an in-service disease, event, or injury.  The examiner should specifically address the evidence of record, including the Veteran's service treatment records and her lay contentions, regarding treatment for back spasms during service, and ongoing back disability since her separation from service.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).

